Citation Nr: 1622593	
Decision Date: 06/06/16    Archive Date: 06/21/16

DOCKET NO.  07-11 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability.  

2.  Entitlement to service connection for a right leg disability to include as secondary to a back disability.


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Esq.


ATTORNEY FOR THE BOARD

N.K., Associate Counsel 




INTRODUCTION

The Veteran served on active duty from December 1977 to June 1979 and from December 1980 to October 1987. 

The period of active duty service from December 1977 to June 1979 was honorable.  However, according to an administrative decision dated in September 2006 regarding the issue of character of discharge, the Veteran's active duty service from December 1980 to October 1987 was determined to be a discharge or release under other than honorable due to dishonorable conditions.  Therefore, the Veteran is barred from receipt of VA benefits for that period of service.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in December 2006 and June 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board denied the Veteran's claims of entitlement to service connection for a back disability and right leg disability in an October 2008 decision.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2009, pursuant to a Joint Motion for Remand (JMR), the Board decision was vacated and remanded regarding the claims for service connection for a back disability and right leg disability.

The Board remanded these matters in May 2010 and February 2012 for further development.  After completing the requested actions to the extent possible, the RO continued the denial of each claim as reflected in the October 2012 supplemental statement of the case (SSOC) and returned these matters to the Board for further appellate consideration.  The Board again denied the issues in a January 2013 decision, and the Veteran again appealed this decision to the Court.  The Court vacated and remanded the Board's January 2013 denial in an August 2014 Memorandum Decision.  Thereafter, the Board requested an expert medical opinion from a specialist with the Veteran's Health Administration (VHA) in January 2015.  An opinion was provided in February 2015 and has been associated with the record.  

FINDINGS OF FACT

1.  Degenerative disc disease and degenerative joint disease of the lumbar spine is etiologically related to the Veteran's active military service.  
 
2.  The Veteran's right leg disability is caused by his service connected lumbar spine disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015). 

2.  The criteria for service connection for a right leg disability to include as secondary to a back disability have been met.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to Service Connection for a Low Back Disability

The Veteran claims that his low back disability is related to military service.  Specifically, the Veteran contends that he first injured his back when he fell off of a truck in 1978 during military service and his current back disability is related to that in-service injury.

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Post service medical records show that the Veteran has a diagnosis of herniated nucleus pulposes of the lumbar spine and lumbar degenerative joint disease/degenerative disc disease with radiculopathy, status post laminectomy.  An August 2010 VA examination reveals a diagnosis of failed back syndrome secondary to a herniated disc at L3-4 level requiring surgical intervention.  Thus, there is medical evidence of a current diagnosis of a back disability.  Furthermore, the Veteran's service treatment records support his assertion that he had an injury to his low back during military service in January 1978.  

Turning to whether there exists a nexus, the competent and probative evidence is in equipoise as to whether the Veteran's currently diagnosed low back disability is caused his by service.  In this regard, the Board notes that the record contains conflicting medical opinions which address the issue of nexus.  The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

In support of his claim, the Board finds that the Veteran has submitted an April 2016 physician's opinion as to the relationship between the Veteran's in-service injury and his current back disability.  The physician opined that the Veteran's low back disability was more likely than not the result of his in-service injury.  The physician supported his opinion with a complete rationale which addressed the earlier medical opinions of record.  

The Board acknowledges a prior negative opinion issued in February 2015.  However, having reviewed the evidence of record, the Board concludes that the evidence added since that opinion was rendered has changed the balance of the probative evidence in this case, such that the positive and negative nexus opinions are in relative equipoise.  In such a case, VA regulations dictate that reasonable doubt is to be resolved in the Veteran's favor.  When this is done, the criteria for service connection have been met and the Veteran's claim is granted.

Entitlement to Service Connection for a Right Leg Disability, to Include as Secondary to a Service-Connected Low Back Disability

The Veteran contends that his right leg disability is related to an in-service injury to the right leg when he fell off a truck.  He also indicates that his right leg disability is related to his low back disability.  Service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In assessing the Veteran's claim, the Board finds that the Veteran has a current diagnosis of a right leg disability.  Moreover, as described above, the Veteran is also service connected for a low back disability.  Therefore, the first two elements of secondary service connection are satisfied.  See Allen, supra.  

Turning to the element of nexus, the competent and probative evidence indicates that the Veteran's currently diagnosed right leg disability is secondary to his service-connected low back disability.   In this regard, the Board notes that a VA examiner in August 2010 provided the opinion that the Veteran's right lower extremity condition is more likely than not secondary to his spine disability.  The examiner provided adequate rationale for this conclusion. 

Based on the foregoing, the Board finds that the weight of the evidence shows that the Veteran's current right leg disability is related to his service-connected low back disability.  Therefore, the Veteran's claim for entitlement to service connection for a right leg disability is granted.







ORDER

Service connection for a low back disability is granted. 

Service connection for a right leg disability to include as secondary to a back disability is granted.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


